DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8, 9, filed 07/07/2022, with respect to claims 1- 4, 8 - 13,15 -19, 21 and 23 - 26 have been fully considered and are persuasive.  The rejection of 1- 4, 8 - 13,15 -19, 21 and 23 - 26 under 35 U.S.C 102 and 35 U.S.C 103 of has been withdrawn. 
Applicant argues that neither Ady nor Riggs teach an authenticator, configured to determine a current user acoustic signature from the at least one filter transfer function and to compare the current user acoustic signature with a predefined user acoustic signature and to authenticate the user based on the comparison of the current user acoustic signature with the predefined user acoustic signature; wherein the authenticator is configured to apply a frequency weighing profile to at least one of the current user acoustic signature and the predefined user acoustic signature before comparing the current user acoustic signature with the predefined user acoustic signature (Amendment, pages 8, 9).

Allowable Subject Matter
Claims 1- 4, 8 - 13,15 -19, 21 and 23 - 26 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (a controllable filter, configured to receive the first input signal and the second input signal and to determine at least one filter transfer function from the received first input signal and the second input signal; and an authenticator, configured to determine a current user acoustic signature from the at least one filter transfer function and to compare the current user acoustic signature with a predefined user acoustic signature and to authenticate the user based on the comparison of the current user acoustic signature with the predefined user acoustic signature; wherein the authenticator is configured to apply a frequency weighing profile to at least one of the current user acoustic signature and the predefined user acoustic signature before comparing the current user acoustic signature with the predefined user acoustic signature.). These limitations in conjunction with other limitations of the dependent and independent claims 1- 4, 8 - 13,15 -19, 21 and 23 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (a second microphone to obtain a second input signal, arranged so that during use of the headset, a second acoustic signal is received by the second microphone, which second acoustic signal is correlated to the first acoustic signal; a controllable filter, configured to receive the first input signal and the second input signal and to determine at least one filter transfer function from the received first input signal and the second input signal; and an authentication registrar, configured to determine a current user acoustic signature from the at least one filter transfer function, to apply a frequency weighing profile to at least the current user acoustic signature, and to store to current user acoustic signature as a predefined user acoustic signature.). These limitations in conjunction with other limitations of the dependent and independent claims 24 – 26 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658